DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 20 April 2020 is acknowledged.  Claim 3 has been cancelled.  Claims 1, 2, 4, 6-8, 12, 13, 21, and 22 have been amended.  Claim 23 has been added.  Claims 1, 2, 4-13, 15-19, and 21-23 are pending.
Examiner notes that claim 2 has been incorrectly identified as “previously presented.”  This is an incorrect status identifier because the claim is now “currently amended.”

Drawings
The amendments to the drawings were received on 20 April 2022.  These amendments to the drawings are acceptable.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 4, 6, and 7, “wherein the second barrier semiconductor layer is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0,” “further comprising forming a third barrier semiconductor layer having a different composition than the second barrier layer between the second barrier layer and the second semiconductor layer,” and “wherein: the second barrier semiconductor layer is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0, and the third barrier semiconductor layer is made of Siy3Ge1-y3, where 0.2 ≤ y3 ≤ 0.7,” respectively in combination with the subject matter of claim 1, “the first barrier semiconductor layer is made of Si,” must find support in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6 recites the limitation, “the second barrier layer.”  This is inconsistent with the previous recitations of the feature as, “the second barrier semiconductor layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites the limitation, “wherein the second barrier semiconductor layer is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0.”  This limitation is not supported by the disclosure as originally filed in combination with the limitation of claim 1, “the first barrier semiconductor layer is made of Si.”  In an embodiments comprising a plurality of barrier semiconductor layers, such as the embodiment of FIGs. 16A and 16B wherein element (52) incorporates the barrier semiconductor layers (103, 105, and 107) of FIG. 1C, only a single barrier semiconductor layer (105) is made of Si.  Specifically, the second barrier semiconductor layer (105) is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0.  All of the other barrier semiconductor layers comprise SiGe (see paragraph [0040] of Applicant’s specification).  The original disclosure does not provide support for both a first barrier semiconductor layer made of Si and a second barrier semiconductor layer made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0.
Claim 6 recites the limitation, “further comprising forming a third barrier semiconductor layer having a different composition than the second barrier layer between the second barrier layer and the second semiconductor layer.”  This limitation is not supported by the disclosure as originally filed in combination with the limitation of claim 1, “the first barrier semiconductor layer is made of Si,” and the limitation of claim 2, “further comprising forming a second barrier semiconductor layer between the first barrier semiconductor layer and the second semiconductor layer.”  In an embodiments comprising a plurality of barrier semiconductor layers, such as the embodiment of FIGs. 16A and 16B wherein element (52) incorporates the barrier semiconductor layers (103, 105, and 107) of FIG. 1C, only a single barrier semiconductor layer (105) is made of Si.  Specifically, the barrier semiconductor layer (105) is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0.  Accordingly, this must correspond to the claimed first barrier semiconductor layer.  All of the other barrier semiconductor layers comprise SiGe (see paragraph [0040] of Applicant’s specification).  However, only a single barrier semiconductor layer (103) is formed between the first barrier semiconductor layer (105) and the second semiconductor layer (110 of FIG. 1C and 55 of FIG. 16B).  This barrier semiconductor layer (103) must correspond to the claimed second barrier semiconductor layer.  However, there are no additional barrier semiconductor layers between this second barrier semiconductor layer (103) and the second semiconductor layer (110 of FIG. 1C and 55 of FIG. 16B).  Accordingly, the original disclosure does not provide for a third barrier semiconductor layer between the second barrier semiconductor layer and the second semiconductor layer.
Claim 7 recites the limitation, “wherein: the second barrier semiconductor layer is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0, and the third barrier semiconductor layer is made of Siy3Ge1-y3, where 0.2 ≤ y3 ≤ 0.7.”  This limitation is not supported by the disclosure as originally filed in combination with the limitation of claim 1, “the first barrier semiconductor layer is made of Si,” for the reasons given above with respect to claims 4 and 6.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation, “wherein the second barrier semiconductor layer is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0.”  This limitation is indefinite in combination with the limitation of claim 1, “the first barrier semiconductor layer is made of Si.”  In an embodiments comprising a plurality of barrier semiconductor layers, such as the embodiment of FIGs. 16A and 16B wherein element (52) incorporates the barrier semiconductor layers (103, 105, and 107) of FIG. 1C, only a single barrier semiconductor layer (105) is made of Si.  Specifically, the second barrier semiconductor layer (105) is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0.  All of the other barrier semiconductor layers comprise SiGe (see paragraph [0040] of Applicant’s specification).  It is unclear how the first barrier semiconductor layer is made of Si and the second barrier semiconductor layer is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0.
Claim 6 recites the limitation, “further comprising forming a third barrier semiconductor layer having a different composition than the second barrier layer between the second barrier layer and the second semiconductor layer.”  This limitation is indefinite in combination with the limitation of claim 1, “the first barrier semiconductor layer is made of Si,” and the limitation of claim 2, “further comprising forming a second barrier semiconductor layer between the first barrier semiconductor layer and the second semiconductor layer.”  In an embodiments comprising a plurality of barrier semiconductor layers, such as the embodiment of FIGs. 16A and 16B wherein element (52) incorporates the barrier semiconductor layers (103, 105, and 107) of FIG. 1C, only a single barrier semiconductor layer (105) is made of Si.  Specifically, the barrier semiconductor layer (105) is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0.  Accordingly, this must correspond to the claimed first barrier semiconductor layer.  All of the other barrier semiconductor layers comprise SiGe (see paragraph [0040] of Applicant’s specification).  However, only a single barrier semiconductor layer (103) is formed between the first barrier semiconductor layer (105) and the second semiconductor layer (110 of FIG. 1C and 55 of FIG. 16B).  This barrier semiconductor layer (103) must correspond to the claimed second barrier semiconductor layer.  However, there are no additional barrier semiconductor layers between this second barrier semiconductor layer (103) and the second semiconductor layer (110 of FIG. 1C and 55 of FIG. 16B).  Accordingly, it is unclear how a third barrier semiconductor layer is between the second barrier semiconductor layer and the second semiconductor layer.
Claim 7 recites the limitation, “wherein: the second barrier semiconductor layer is made of Siy2Ge1-y2, where 0.45 ≤ y2 ≤ 1.0, and the third barrier semiconductor layer is made of Siy3Ge1-y3, where 0.2 ≤ y3 ≤ 0.7.”  This limitation is indefinite in combination with the limitation of claim 1, “the first barrier semiconductor layer is made of Si,” for the reasons given above with respect to claims 4 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US Patent Application Publication 2017/0154990, hereinafter Sung ’990) in view of Wang et al. (US Patent Application Publication 2016/0343815, hereinafter Wang ‘815) and Kim et al. (US Patent Application Publication 2016/0027918, hereinafter Kim ‘918), all three of record.
With respect to claim 21, Sung ‘990 teaches (FIGs. 1A, 2A, 3A, 4, and 7A) a method of manufacturing a semiconductor device substantially as claimed, the method comprising:
forming a fin structure (104) extending in a first direction ([0024]);
forming an isolation insulating layer (106) so that an upper portion of the fin structure (104) protrudes from the isolation insulating layer ([0024]);
forming a gate structure (108) over a channel region (112) of the fin structure (104), the gate structure extending in a second direction crossing the first direction ([0024-0025]);
recessing a source/drain region (110S’ and 110D’) of the fin structure (104) to form a recess (127) ([0035]); and
forming (see FIG. 4 with S/D structures 401 corresponding to the source/drain region 110S’ and 110D’ of FIG. 3A) an epitaxial semiconductor layer (406) ([0048]) over a barrier semiconductor layer (404) ([0050]; wherein Si concentration is selected to be >60%), and
a diffusion coefficient of phosphorous at 450 °C of the barrier semiconductor layer (404) is less than 1×10-21 cm2/s ([0050]) (a diffusion coefficient of Si0.6Ge0.4 at 400 °C is ~1×10-22 cm2/s; see [0039] of Applicant’s specification).
It is noted that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  It has also been held that products of identical chemical composition cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 15 USQP2d 1655, 1658 (Fed. Cir. 1990).  In this case, the barrier semiconductor layer of Sung ‘990 would inherently have the property of a diffusion coefficient of phosphorous at 450 °C less than 1×10-21 cm2/s because the barrier semiconductor layer is made of Si0.6Ge0.4, which is the same as the barrier semiconductor layer as disclosed.  See MPEP 2112.01.
Thus, Sung ‘990 is shown to teach all the features of the claim with the exception of:
forming the barrier semiconductor layer in the recess;
in a cross section along the first direction, the epitaxial semiconductor layer is separated from the fin structure by the barrier semiconductor layer, and in a cross section along the second direction, the epitaxial semiconductor layer is in direct contact with the isolation insulating layer, and
the barrier semiconductor layer includes a first layer, a second layer and a third layer, a composition of the second layer is different from a composition of the first layer and a composition of the third layer.
However, Wang ‘815 teaches (FIGs. 14A and 14B) forming a barrier semiconductor layer (130 and 132) in a recess (116), wherein a cross section along a first direction, an epitaxial semiconductor layer (134) is separated from a fin structure (52 and 66) by the barrier semiconductor layer, and in a cross section along a second direction, the epitaxial semiconductor layer is in direct contact with an isolation insulating layer (58 and 110) ([0012, 0015, 0026, 0028-0029]) to allow for a decreased contact resistance to a source/drain region of a finFET ([0062]).
Further, Kim ‘918 teaches (FIGs. 8-10D) a barrier semiconductor layer (380) including a first layer (either 382 or 384), a second layer (the other of 382 or 384) and a third layer (386), a composition of the second layer is different from a composition of the first layer and a composition of the third layer ([0084]) to increase uniaxial compressive strain that enhances hole mobility ([0061, 0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed in the recess of Sung ‘990 the barrier semiconductor layer, wherein in a cross section along the first direction, the epitaxial semiconductor layer is separated from the fin structure by the barrier semiconductor layer, and in a cross section along the second direction, the epitaxial semiconductor laver is in direct contact with the isolation insulating layer as taught by Wang ‘815 to allow for a decreased contact resistance to a source/drain region of a finFET; and to have formed the barrier semiconductor layer of Sung ‘990 and Wang ‘815 including a first layer, a second layer and a third layer, a composition of the second layer is different from a composition of the first layer and a composition of the third layer as taught by Kim ‘918 to increase uniaxial compressive strain that enhances hole mobility.

	With respect to claim 22, Sung ‘990, Wang ‘815, and Kim ‘918 teach the method as described in claim 21 above, with primary reference Sung ‘990 teaching the additional limitation wherein: the fin structure (104) is made of SixGe1-x, where 0≤x≤0.3 ([0028], wherein selected from germanium), and the epitaxial semiconductor layer (406) is made of SizGe1-z, where 0≤z≤0.3 ([0050]).
Thus, Sung ‘990 is shown to teach all the features of the claim with the exception of wherein the second layer is made of SiyGe1-y, where 0.45≤y≤1.0.
However, Kim ‘918 teaches (FIGs. 8-10D) a second layer (when selected as 384) made of SiyGe1-y, where 0.45≤y≤1.0 ([0084]) to increase uniaxial compressive strain that enhances hole mobility ([0061, 0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second layer of Sung ‘990, Wang ‘815, and Kim ‘918 made of SiyGe1-y, where 0.45≤y≤1.0 as taught by Kim ‘918 to increase uniaxial compressive strain that enhances hole mobility.

	With respect to claim 23, Sung ‘990, Wang ‘815, and Kim ‘918 teach the method as described in claim 21 above with the exception of the additional limitation wherein a thickness of the second layer is smaller than a thickness of the first layer and a thickness of the third layer.
However, Kim ‘918 teaches (FIGs. 8-10D) wherein a thickness of the second layer (when selected as 382) is smaller than a thickness of the first layer (384) and a thickness of the third layer (386) ([0084]) to increase uniaxial compressive strain that enhances hole mobility ([0061, 0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a thickness of the second layer of Sung ‘990, Wang ‘815, and Kim ‘918 smaller than a thickness of the first layer and a thickness of the third layer as taught by Kim ‘918 to increase uniaxial compressive strain that enhances hole mobility.

Response to Arguments
Applicant’s amendments to the drawings are sufficient to overcome the objection to the drawings made in the non-final rejection filed 21 January 2022.  The objection to the drawings has been withdrawn.
Applicant’s cancellation of claim 3 is sufficient to overcome the objection to the specification made in the non-final rejection filed 21 January 2022.  The objection o the specification has been withdrawn.
Applicant’s cancellation of claim 3 is sufficient to overcome the objection to claim 3 made in the non-final rejection filed 21 January 2022.  The objection to claim 3 has been withdrawn.
Applicant’s cancellation of claim 3 is sufficient to overcome the 35 U.S.C. 112(a) rejection of claim 3 made in the non-final rejection filed 21 January 2022.  The 35 U.S.C. 112(a) rejection of claim 3 has been withdrawn.
Applicant’s arguments, see remarks, pp. 9-10, filed 20 April 2022, with respect to the 35 U.S.C. 103 rejections of claims 1-11 have been fully considered and are persuasive.  Applicant argues since the location and the functionality of the layer (308) of Rachmady ‘700 are different from the alleged barrier layers of Orlowski ‘746 and Sung ‘990, one of ordinary skill in the art would not have been motivated to apply the thickness of the layer (308) of Rachmady ‘700 to Sung ‘990 and Orlowski ‘746.  The 35 U.S.C. 103 rejections of claims 1-11 have been withdrawn. 
Applicant’s arguments with respect to amended claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1, 2, 5, and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the method of manufacturing a semiconductor device of claim 1 in the combination of limitations as claimed, noting particularly the newly presented limitations of the claim, “after the source/drain region is recessed, forming a first barrier semiconductor layer on a bottom of the recess and a side wall of the recess including the side face of the channel region; and [ ] a lower portion of the second semiconductor layer is embedded in the isolation insulating layer and in direct contact with the isolation insulating layer, and an upper portion of the second semiconductor layer protrudes from the isolation insulating layer, [ ] the first barrier semiconductor layer is made of Si, and has a thickness in a range from 0.2 nm to 0.8 nm.”  The closest prior art of record, Sung ‘990, is silent to the first barrier semiconductor layer made of Si, and having a thickness in a range from 0.2 nm to 0.8 nm.  Orlowski et al. (US Patent Application Publication 2006/0237746) of record teaches Si barrier layers (131 and 133) ([0024-0025]).  However, the prior art of record is silent to a Si barrier layer used in a finFET having a thickness in a range from 0.2 nm to 0.8 nm.  Lee et al. (US Patent Application Publication 2021/0313419, hereinafter Lee ‘419) teaches silicon barrier layers (102B) in a finFET having a thickness in a range from 0.2 nm to 0.8 nm ([0055]).  However, Lee ‘419 cannot be considered prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 4, 6, and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims based upon their dependency on allowable claim 1.
Claims 12, 13, and 15-19 are allowed for the reasons set forth with respect to claim 14 in the non-final rejection filed 4 March 2021.  Independent claim 12 has been amended to incorporate the allowable subject matter of dependent claim 14.  Claims 13 and 15-19 are allowed based upon their dependency from allowable claim 12 and there being no other grounds of rejection.  Please see the non-final rejection filed 4 March 2021 for the detailed reasons for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        


/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826